DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 04/12/2022. Claims 1-4, 8, 11-12 and 17 have been amended. 

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5. 	Regarding claim 1, the prior art does not teach or fairly suggest “…a logic circuit configured to process a signal output by each of the plurality of pixels to generate image data; and a plurality of sensor pads connected to the logic circuit and configured to output the image data to an external device, wherein the plurality of sensor pads comprises a first ground sensor pad, a second ground sensor pad, a plurality of pad groups disposed between the first ground sensor 10pad and the second ground sensor pad and configured to output the image data, each of the plurality of pad groups comprising at least two neighboring signal sensor pads and a plurality of dummy sensor pads disposed between the first ground sensor pad and the second ground sensor pad and configured not to output the image data, and wherein at least one of the plurality of dummy sensor pads is disposed between at least two of the plurality of pad groups..”
and used in combination with all of the other limitations of claim 1.

6. 	Claims 2-10 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7. 	Regarding claim 11, the prior art does not teach or fairly suggest “…a first substrate on which the image sensor is mounted; and a connector comprising a second substrate, connected to the sensor module, and a 25plurality of connection pads connected to the second substrate, wherein the plurality of connection pads comprises a first ground connection pad, a second ground connection pad, a plurality of signal connection pads disposed between the first ground connection pad and the second ground connection pad and configured to output image data from the image sensor, and at least one dummy connection pad configured not to Page 298269S-173 (OPP-2019-1841-29459) output image data, wherein a number of the plurality of sensor pads is equal to the number of the plurality of connection pads, and the plurality of sensor pads and the plurality of connection pads are electrically connected in one-to-one correspondence, wherein the plurality of sensor pads comprises a first ground sensor pad connected to the first ground connection pad, a second ground sensor pad connected to the second ground connection pad, a plurality of pad groups disposed between the first ground sensor pad and the second ground sensor pad and connected to the plurality of signal connection pads, and at least one dummy sensor pad connected to the at least one dummy connection pad, and wherein each of the plurality of pad groups comprises at least two neighboring signal sensor pads, and the at least one dummy sensor pad is disposed between at least two of the plurality of pad groups…” and used in combination with all of the other limitations of claim 11.

8. 	Claims 12-15 depend on allowable claim 11. Therefore, the dependent claims are also held allowable.

9. 	Regarding claim 16, the prior art does not teach or fairly suggest “…a module substrate on which the image sensor is mounted, and a connector having a plurality of connection pads connected to the sensor pads, the plurality of sensor pads comprising a plurality of signal sensor pads outputting image data from the image sensor, and a plurality of 25dummy sensor pads between at least two of the plurality of signal sensor pads; and a processor connected to the camera device through the connector to communicate with the camera device and configured to receive the image data based on a first interface or a second interface, wherein the image sensor determines a first pad among the plurality of sensor pads to Page 308269S-173 (OPP-2019-1841-29459) be one of the plurality of signal sensor pads and a second pad, different from the first pad, to be one of the plurality of dummy sensor pads in the first interface, and determines the first pad to be one of the plurality of dummy sensor pads and the second pad to be one of the plurality of signal sensor pads in the second interface…” and used in combination with all of the other limitations of claim 16.

10. 	Claims 17-20 depend on allowable claim 16. Therefore, the dependent claims are also held allowable.
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Yeo et al. (US-PGPUB 2016/0073498) discloses the pair of signal pads 322 and 322′ extending from the pair of signal lines are formed, the first dummy ground pad 380 disposed between the two signal pads included in a pair of signal pads is formed, and two second dummy ground pads 390 are formed between adjacent pairs of signal pads, i.e between one pair of signal pads and adjacent to another pair of signal pads.
 	Jo et al. (US-PGPUB 2020/0373341) discloses the image sensor package comprises a plurality of chip pads that include a plurality of active pads and a plurality of dummy pads and a bonding dam that covers the plurality of dummy pads.
 	Ito et al. (US-PGPUB 2022/0139992) discloses dummy pads that are electrically floating. 

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/06/2022